Opinion issued January 19, 2012
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 
NO. 01-12-00001-CV
 





















 

IN RE ICON BANK OF TEXAS, N.A., Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus,
relator, Icon Bank of Texas, seeks mandamus relief from the trial court’s
December 29, 2011 temporary restraining  order. 
We DENY  the petition for writ of mandamus.              
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Higley
and Brown.    
 
       




1           The
underlying case is Barefoot Construction, LLC, et al. v. Coastline Homes,
LLC, et al., No. 62997 in the County Court at Law No. 1 of Galveston
County, Texas, the Hon. John Grady, presiding.